Name: COMMISSION REGULATION (EC) No 3034/93 of 3 November 1993 ending the charges against the reference bases established for 1993 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Romania
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  tariff policy;  industrial structures and policy;  Europe
 Date Published: nan

 No L 272/8 Official Journal of the European Communities 4. 11 . 93 COMMISSION REGULATION (EC) No 3034/93 of 3 November 1993 ending the charges against the reference bases established for 1993 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3831 /90 in respect of certain industrial products originating in Romania was fixed at ECU 291 000 ; whereas the sum of the quan ­ tities charged during the 1993 preferential period has exceeded the reference base in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said reference base in respect of Romania for the products, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the reference base esta ­ blished for 1993 by Regulation (EEC) No 3831 /90 rela ­ ting to the products indicated in the table below and originating in Romania, shall cease to be allowed from 7 November 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of industrial products origina ­ ting in developing countries ('), extended into 1983 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 (2) pursuant to thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products origina ­ ting in each of the countries or territories listed in Annex III to the said Regulation are totally suspended for 1993 , and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; whereas as provided for in Article 9 (2) of the said Regulation, the Commission may take measures to stop quantities being charged against any particular preferential tariff limit if thesel imits were exceeded particularly as a result of regu ­ larizations of imports actually made during the preferen ­ tial tariff period ; Whereas, by virtue of paragraph 4 of Article 5 of Council Regulation (EEC) No 3917/92, as amended by Regulation (EEC) No 1028/93 (3), Romania was withdrawn from the list of beneficiaries in Annex III of Regulation (EEC) No 3831 /90 as from 1 May 1993 ; whereas the preferential tariff period under the generalized system of preferences for that country consequently ended on 30 April 1 993 ; Whereas, in respect of the products of CN code 2917 12 10 originating in Romania, the reference base CN code Description 2917 12 10 Adipic acid and its salts Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370 , 31 . 12 . 1990, p. 1 . (2) OJ No L 396, 31 . 12 . 1992, p. 1 . (') OJ No L 108 , 1 . 5. 1993, p. 1 .